March 12, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
               ALLEN CHRISTOPHER TRUMBULL, Appellant

NO. 14-12-00589-CV                     V.

                  SHELBY HENLEY TRUMBULL, Appellee
                    ________________________________

      This cause, an appeal from the judgment in favor of appellee, Shelby Henley
Trumbull, signed March 6, 2012, was heard on the transcript of the record. We
have inspected the record and find error in the judgment. We therefore order the
judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court's opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Shelby Henley Trumbull.

      We further order this decision certified below for observance.